Exhibit PRESS RELEASE PLAYLOGIC TO CONTINUE FIRST PARTY DEVELOPMENT FOR SONY COMPUTER ENTERTAINMENT EUROPE Amsterdam / New York, October 27th, 2008 – Game Publisher Playlogic Entertainment, Inc. (Nasdaq PLGC.OB) today announces that its in-house studio, Playlogic Game Factory, continues its collaboration with SCEE London Studio’s First Party development team, part of Sony Computer Entertainment Europe Limited (SCEE). Playlogic Game Factory recently completed the development on EyeToy® Pom Pom Party© for the PlayStation®2 which will be released this quarter. Furthermore, the Playlogic Game Factory has been assisting SCEE London Studio with the development of the recently announced EyePet™. The collaboration on the development of this project will continue into 2009. Previously, the Playlogic Game Factory was commissioned by SCEE to develop Aqua Vita™, Tori Emaki™ and Mesmerize™ for the PlayStation®Network. Rogier W.
